     ELLEN F. ROSENBLUM
     Attorney General
     HEATHER J. VAN METER #983625
     Senior Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: Heather.J.VanMeter@doj.state.or.us

     Attorneys for Defendant




                                    IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON


     MATHIEU LACROSSE, an individual,                        Case No. 6:18-cv-1181-MK

                       Plaintiff,                            DEFENDANT'S REPLY TO PLAINTIFF'S
                                                             RESPONSE TO DEFENDANT'S MOTIONS
                                                             TO DISMISS
              v.

     PAIGE CLARKSON, in her official and
     individual capacities as District Attorney of
     Marion County, MARION COUNTY
     DISTRICT ATTORNEY'S OFFICE,

                       Defendant.
              In 1963, the U.S. Supreme Court held in Brady v. Maryland that withholding exculpatory

     information (for Brady, a confession by another person) violates the Fourteenth Amendment Due

     Process requirements. 373 U.S. 83 (1963). Plaintiff's argument that a district attorney's efforts

     to comply with the Supreme Court's holding in Brady, is an "arbitrary" exercise is patently

     without merit. Plaintiff should know, because he still works for the Marion County Sheriff's

     Office, that Brady is akin to Miranda in its importance to our criminal justice

     system. Regardless, plaintiff's suggestion that a district attorney should violate the Supreme


Page 1 -   DEFENDANT'S REPLY TO PLAINTIFF'S RESPONSE TO DEFENDANT'S MOTIONS
           TO DISMISS
           HJV/lnt/9422174-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
     Court's requirements in Brady so that perhaps his employer will give him more overtime or put

     him on a SWAT team is -- without merit to say the least.

     Motion #1: No Person Has a Constitutionally-Protected Due Process or Equal Protection
     Right to Be a Prosecution Witness in a Criminal Proceeding.
              “Plaintiff concedes that he could locate no cases finding that specific right,” i.e. a

     constitutionally protected right to be a witness for the prosecution. Plaintiff’s Response, p.

     4. Plaintiff instead argues he has a “right to earn a livelihood,” however, plaintiff admits he is

     still working for the Marion County Sheriff’s Office. Plaintiff’s citation to support this

     proposition is Powell v. Pennsylvania, in which the Supreme Court merely held that a state’s
     regulation of margarine sales is a proper use of state police power for health and welfare and

     does not violate the Fourteenth Amendment. 127 U.S. 678 (1888).

              As noted above, plaintiff also argues that the mere “arbitrary will of the official” cannot

     impede a person’s carrying out his business, citing Yick Wo v. Hopkins, 118 U.S. 356 (1886)

     (striking down a regulation giving the San Francisco Commissioners unfettered discretion to

     determine who could operate businesses and where, in reliance upon which the Commissioners

     closed every single Chinese-owned laundry but only one “Caucasian-owned” laundry). A

     district attorney’s compliance with Brady can hardly be considered arbitrary will. Somewhat

     ironically, plaintiff cites the Fourteenth Amendment, which is also the basis for the Supreme

     Court’s holding in Brady. Plaintiff also inexplicably cites Barbier v. Connelly, in which the

     Supreme Court upheld the San Francisco Commissioners’ power to close laundry facilities from

     22:00 to 06:00. Plaintiff’s Response, p. 5.

              Plaintiff has no case supporting any aspect of any of his claims for relief. For these

     reasons alone, defendants are entitled to dismissal with prejudice on all of plaintiff’s

     claims. The district attorney’s efforts to comply with the U.S. Supreme Court holding in Brady

     is simply not a basis for any claim and if anything should be encouraged, not punished.


Page 2 -   DEFENDANT'S REPLY TO PLAINTIFF'S RESPONSE TO DEFENDANT'S MOTIONS
           TO DISMISS
           HJV/lnt/9422174-v1
                                                      Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
     Motion #2: Defendant is Entitled to Prosecutorial Immunity and Quasi-Judicial Immunity.
              Plaintiff argues prosecutorial immunity is not unlimited, citing as one example a

     prosecutor’s “failure to turn over exculpatory evidence” – which is ironic since plaintiff is in this

     case complaining of the district attorney’s efforts to comply with Brady and turn over potentially

     exculpatory evidence relating to plaintiff. In this case, there can be no dispute that a district

     attorney’s decision in a case – specifically a case involving plaintiff as the investigating officer --

       that potentially exculpatory evidence relating to plaintiff (i.e. Brady material) must be

     disclosed is well within a prosecutor’s discretion and entitled to prosecutorial immunity.

     Plaintiff's own Response brief, p. 6, concedes that prosecutors are entitled to immunity for
     "initiating prosecution, evaluation of witnesses, evaluation of evidence...," and the district

     attorney has evaluated plaintiff as a witness and made decisions regarding evidence, specifically

     Brady material, that must be disclosed in a case if plaintiff is the investigating officer. See also

     Buckley v. Fitzsimmons, 509 U.S. 259, 273-74 (1993). Based on plaintiff's own admissions, the

     district attorney is entitled to prosecutorial immunity.

              Plaintiff takes no steps whatsoever to distinguish this court’s decision in Heidt v. City of

     McMinnville, in which Judge Simon ultimately dismissed plaintiff's claims against all defendants

     after alleged employment-related consequences for being considered compromised as a witness

     by the District Attorney. U.S. District Court of Oregon Case No. 3:15-cv-00989-SI, 2016 WL

     7007501, 2017 WL 2432150 (Nov. 29, 2016 and June 5, 2017).

              To the extent she had personal involvement, District Attorney Clarkson’s decisions to

     disclose Brady material in cases involving plaintiff as the investigating officer, and generally

     who to call as witnesses in criminal proceedings, clearly fall within the prosecutor’s role and are

     entitled to absolute immunity, therefore District Attorney Clarkson is entitled to dismissal with

     prejudice on all of plaintiff’s claims.




Page 3 -   DEFENDANT'S REPLY TO PLAINTIFF'S RESPONSE TO DEFENDANT'S MOTIONS
           TO DISMISS
           HJV/lnt/9422174-v1
                                                       Department of Justice
                                                       1162 Court Street NE
                                                      Salem, OR 97301-4096
                                               (503) 947-4700 / Fax: (503) 947-4791
     Motion #3: Plaintiff is Employed by Marion County Sheriff's Office, Which Made All
     Employment-related Decisions – the District Attorney Caused No Damages to Plaintiff
              In his response, plaintiff appears to seek an order from this court “removing him from the

     Brady list,” i.e. ordering the district attorney to not comply with her obligations as a prosecutor

     under the Supreme Court’s ruling in Brady. No such order should be or could be given – it

     would violate a U.S. Supreme Court ruling. For this reason as well, District Attorney Clarkson
     is entitled to dismissal with prejudice.

     Motion #4: To the Extent Any Claims are Based on Events Prior to July 2016, the Claims
     Are Time-Barred.
              Plaintiff appears to concede that any events dating before July 2016 are time-barred and

     not part of the basis for plaintiff's claims. District Attorney Clarkson is thus entitled to dismissal

     with prejudice to this effect.

     Motion #5: Marion County District Attorney’s Office is not a proper defendant because 42
     U.S.C. § 1983 requires defendant to be a “person.”
              There appears to be no dispute that the definition of “person” for purposes of Section

     1983 claims does not include states, state officers or state official’s offices. Similarly, plaintiff

     does not appear to contest that, pursuant to 42 U.S.C. §1983, District Attorney Clarkson, as a

     state official, cannot be sued except in her personal capacity to the extent she had personal

     involvement in the events at issue. Plaintiff also does not appear to contest that, pursuant to the

     Eleventh Amendment and Ex Parte Young, 209 U.S. 123 (1908), as a state official, District

     Attorney Clarkson can only be sued in her official capacity in federal court for prospective

     injunctive relief.

              Plaintiff instead attempts to argue that the Marion County District Attorney’s Office is a

     county entity, and appears to characterize his claims as Monell claims against the county,

     although plaintiff’s complaint contains no such allegations or claims. District attorneys are state

     officials for prosecution purposes. Or. Const. Art. VII (orig.), §17; Or. Rev. Stat.

     §180.060. Furthermore, plaintiff’s complaint fails to allege or identify any “county policy” that
Page 4 -   DEFENDANT'S REPLY TO PLAINTIFF'S RESPONSE TO DEFENDANT'S MOTIONS
           TO DISMISS
           HJV/lnt/9422174-v1
                                                        Department of Justice
                                                        1162 Court Street NE
                                                       Salem, OR 97301-4096
                                                (503) 947-4700 / Fax: (503) 947-4791
     is at issue, and to the extent any “county policy” is at issue the proper defendant is Marion

     County not the Marion County District Attorney’s Office. In this case, the crux of plaintiff’s

     complaint is the district attorney complying with Brady obligations from the U.S. Supreme Court

     and disclosure of Brady material in prosecution cases – a task directly connected with the district

     attorney’s state prosecutorial functions and not a county function.

           For these reasons as well, plaintiff’s claims must be dismissed.
     Motion #6: Eleventh Amendment immunity for Marion County District Attorney’s Office
     and District Attorney Clarkson because they are sued in Federal Court without consent or
     waiver (including District Attorney Clarkson to the extent sued in her official capacity.
              There appears to be no dispute that District Attorney Clarkson (in her official capacity) is

     entitled to Eleventh Amendment immunity because she was sued without any waiver or consent

     in federal court. The only argument plaintiff raises is that whether the “Marion County District

     Attorney’s Office” is a county or state body. On this argument, see defendants’ response to

     Motion #5 above. For the reasons stated, plaintiff’s claims against the Marion County District

     Attorney’s Office and District Attorney Clarkson (in her official capacity) violate the Eleventh

     Amendment and must be dismissed.

                                                  CONCLUSION

           For all the foregoing reasons, defendants’ motions must be granted and all of plaintiff’s

     claims dismissed with prejudice.

              DATED February 8        , 2019.

                                                              Respectfully submitted,

                                                              ELLEN F. ROSENBLUM
                                                              Attorney General

                                               s/ Heather J. Van Meter
                                           HEATHER J. VAN METER #983625
                                           Senior Assistant Attorney General
                                           Trial Attorney
                                           Tel (503) 947-4700
                                           Fax (503) 947-4791
                                           Heather.J.VanMeter@doj.state.or.us
                                           Of Attorneys for Defendant
Page 5 -   DEFENDANT'S REPLY TO PLAINTIFF'S RESPONSE TO DEFENDANT'S MOTIONS
           TO DISMISS
           HJV/lnt/9422174-v1
                                                        Department of Justice
                                                        1162 Court Street NE
                                                       Salem, OR 97301-4096
                                                (503) 947-4700 / Fax: (503) 947-4791
